Adel, J.
(concurring). I concur that the order should be reversed and the writ dismissed. I also concur with the reversal of the finding with reference to respondent’s lack of knowledge of the legal significance of the surrender agreement, and the substitution by this court of a finding that the nature of the surrender agreement was fully known by respondent at the time she executed it. This court having reached the conclusion that the best interests of the child, which, it has been determined, is the fundamental consideration here, would not be promoted by returning the infant to the, respondent, the other points raised need not be passed upon. .